Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 11/27/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2018-11457674.9 filed on 11-30-2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/4/2019 and 5/04/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl (US 5,615,299) in view of Gopalkrishnan et al (US 5,680,509). 
8.	Regarding independent claim 1,  Lahit R. Bahl et al, herein after Bahl, teaches a method for processing a speech signal (Bahl col2 line45-51 where the processor processes the speech signal 40), comprising: processing the speech signal to generate a plurality of speech frames (Bahl abstract, col2 line01-06 where the speech signal is in to plurality of frames) ;
generating a first number of acoustic features based on the plurality of speech frames using a frame shift at a given frequency (Bahl abstract col2 line45-54 where the acoustic processor 42 generates the feature vectors of the speech signal); and
generating a second number of posteriori probability vectors based on the first number of acoustic features using an acoustic model (Bahl col3 line01-08 where the acoustic processor using HMM model generates the maximum a posteriori probability of the each frame signal acoustic features), 
However, Bahl further fails to clearly teach wherein each of the posteriori probability vectors comprises probabilities of the acoustic features corresponding to a plurality of modeling units, respectively.
But Gopalkrishnan et al teaches wherein each of the posteriori probability vectors comprises probabilities of the acoustic features corresponding to a plurality of modeling units, respectively (Gopalkrishnan Abstract where the probability of phones, a-posteriori in the context of not only the acoustic feature at that time, but also the acoustic features in the vicinity of the current time, and its use in cutting down the search-space in a speech recognition system. The method constructs and uses a decision tree, with the predictors of the decision tree being the vector-quantized acoustic feature vectors at the current time, and in the vicinity of the current time).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Bahl et al with concept of using method and apparatus of Gopalkrishnan et al. The motivation for doing so would be to have predictably and advantageously provided posteriori probability of the vector of the acoustic feature in a model. Therefore, it would have been obvious to combine Bahl et al with Gopalkrishnan et al to obtain the invention as specified in claim 1.

Bahl col3 line01-08 where the acoustic processor using HMM model generates the maximum a posteriori probability of the each frame signal acoustic features) comprises:
classifying, by the acoustic model, the first number of acoustic features into the second number of acoustic feature sequences, each having a plurality of adjacent acoustic features (Bahl col3 line01-08 where the acoustic processor, for each frame and attempt to find a word sequence which has a maximum a posterior probability given either the sequence of labels from the vector quantizer or the sequence of 50 dimension feature vectors 44. The linguistic decoder utilizes HMMs as the probabilistic models of the distinct words, and selects the word sequence which yields the greatest probability.); and
generating, by the acoustic model, the second number of posteriori probability vectors based on the second number of acoustic feature sequences, respectively (Gopalkrishnan Abstract where the probability of phones, a-posteriori in the context of not only the acoustic feature at that time, but also the acoustic features in the vicinity of the current time, and its use in cutting down the search-space in a speech recognition system. The method constructs and uses a decision tree, with the predictors of the decision tree being the vector-quantized acoustic feature vectors at the current time, and in the vicinity of the current time). 
10.	Regarding claim 9, where the processor 42 executes the instruction of Bahl et al, the arguments are analogues to claim1, are applicable and is rejected.
11	Regarding claim 10, the arguments are analogues to claim2, are applicable and is rejected.
12.	Regarding claim 17, the arguments are analogues to claim1, are applicable and is rejected.
13.	Regarding claim 18, the arguments are analogues to claim2, are applicable and is rejected.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl (US 5,615,299) in view of Gopalkrishnan et al(US 5,680,509) in further view of San Hyun Yoo (US 2019/0051291)

14.    	Regarding claim 5, Bahl et al modified by Gopalkrishnan et al teaches the method according to claim 2, 
But further fails to teach wherein the acoustic model comprises a main neural network and the second number of sub-neural networks coupled with the main neural network.
However, San Hyun Yoo, herein after Yoo (US2019/0051291), teaches wherein the acoustic model comprises a main neural network and the second number of sub-neural networks coupled with the main neural network (Yoo para0035 and 0038 where the acoustic model is main neural network and sub neural network).

15.    	Regarding claim 6, Bahl et al modified by Gopalkrishnan et al  and further in view of Yoo teaches the method according to claim 5, wherein an input end of the main neural network functions as an input end of the acoustic model, an output end of the main neural network is coupled to input ends of the second number of sub-neural networks, respectively, and output ends of the second number of sub-neural networks functions as an output end of the acoustic model (Yoo para 0038 0064 where the acoustic model includes neural network and as shown in fig 1input of voice signal inputs in main neural network and sub neural network and send signal to main neural network for the output as a recognition signal).
16.    	Regarding claim 7, Bahl et al modified by Gopalkrishnan et al  and further in view of Yoo teaches the method according to claim 5, wherein each of the sub-neural networks comprises a plurality of layers (Yoo para0066 where the main and sub neural network includes a plurality of layers). 
17.	Regarding claim 13, the arguments are analogues to claim5, are applicable and is rejected.
Regarding claim 14, the arguments are analogues to claim6, are applicable and is rejected.
19.	Regarding claim 15, the arguments are analogues to claim7, are applicable and is rejected.
 
Allowable Subject Matter
20.	Claims  3-4, 8, 11-12, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677